DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a catheter assembly.
Group II, claims 11-15, drawn to a catheter assembly.
Group III, claims 16-20, drawn to a catheter tube-tunneling assembly.
Group IV, claims 21-25, drawn to a catheter assembly
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a catheter assembly comprising a catheter tube having a distal pair of lumens, these technical features are not special technical features as they do not make a contribution over the prior art in view of DiFiore et al. (U.S. PGPUB 20050256461), hereinafter DiFiore teaches a catheter assembly (as shown in Fig. 4) comprising a catheter tube (Fig. 4; 4) having a pair of distal lumens (Fig. 4; 24, 26) [Paragraph 0082].
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical features of a catheter assembly comprising a distal portion including a catheter tube having a pair of lumens extending through the distal portion, these technical features are not special technical features as they do not make a contribution over the prior art in view of DiFiore. DiFiore teaches a catheter assembly (as shown in Fig. 4) comprising a distal portion (not shown) including a catheter tube (Fig. 4; 4) having a pair of distal lumens extending through the distal portion (Fig. 4; 24, 26) [Paragraph 0082].
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical features of a catheter assembly with a catheter tube with a pair of lumens extending from a distal end portion to a proximal end portion of the catheter tube; and a flow directing cap including a valve, these technical features are not special technical features as they do not make a contribution over the prior art in view of DiFiore. DiFiore teaches a catheter assembly (as shown in Fig. 4) with a catheter tube (Fig. 4; 4) with a pair of lumens (Fig. 4; 26, 28) extending from a distal end portion to a proximal end portion of the catheter tube [Paragraph 0082] and a flow directing cap (Fig. 4; 6) including a valve (Fig. 4; 28).
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical features of a tunneling shaft having a first end portion and a second end portion, these technical features are not special technical features as they do not make a contribution over the prior art in view of Scandone, JR. et al. (U.S. PGPUB 20180318553), hereinafter Scandone, JR. Scandone, JR. teaches a tunneling shaft (Fig. 20; 92) having a first end portion (Fig. 20; end closer to 96) and a second end portion (Fig. 20; end closer to 10).
2)	A telephone call was made to Graham Bowles (Reg. No. 73890) on 06/09/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
3)	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783